Citation Nr: 1618173	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  08-09 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


REMAND

In a September 1985 VA treatment record, the Veteran reported being treated in an in-patient capacity for a psychiatric disability for two-and-a-half months at a VA medical center in Tennessee.  In an October 2011 authorization and release form, the Veteran specifically requested that VA obtain VA treatment record records from the Alvin V. York VA Medical Center in Murfreesboro, Tennessee, of treatment from August 1984 through November 1984.  The record contains no notation indicating that VA has attempted to obtain those records, although the examiner at the most recent VA examination referenced VA medical records from treatment in the 1980s.

Additionally, the Veteran has stated that he has been in receipt of railroad disability retirement benefits since July 1986.  In a November 2011 statement, the Veteran indicated that the Railroad Retirement Board (RRB) granted the disability benefits due to the claimed psychiatric disability.  A remand is necessary to obtain additional records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding treatment records of VA and private treatment for a psychiatric disorder, to include all records of any 1984 in-patient treatment at the Alvin V. York VA Medical Center in Murfreesboro, Tennessee.  All records and responses received should be associated with the record.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  After obtaining any appropriate release from the Veteran, obtain from the Railroad Retirement Board (RRB) a copy of any decision regarding the Veteran's claim for railroad disability retirement benefits, and copies of all medical records underlying that determination.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

